Case 9:19-cv-80893-RS Document 46 Entered on FLSD Docket 03/10/2020 Page 1 of 3



                           THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-80893-CIV-SMITH


 LAURA LOOMER,

                            Plaintiff,

 v.

 FACEBOOK, INC.,

                            Defendant.
                                                    /

  OPPOSITION TO MOTION FOR CORPORATE REPRESENTATIVE TO ATTEND
        MEDIATION TELEPHONICALLY OR BY VIDEOCONFERENCE

        Plaintiff opposes Defendant Facebook’s Motion for Corporate Representative to Attend

 Mediation Telephonically or by Videoconference for the following reasons:

        Mediation is intended to be conducted in person, in order that it has the best chance of

 success. Given that Defendant Facebook is valued at approximately $527.2 Billion Dollars, it can

 surely make one of its private jet aircraft available for its representative to attend mediation if

 this person is fearful of public transportation to South Florida. Previously Facebook attempted to

 convince this Court to cancel mediation, underscoring its motivation in suggesting that mediation

 not be conducted in person. Accordingly, this Court should respectfully issue an order requiring

 mediation in person in South Florida, where this lawsuit lies. Without Facebook’s representative

 in person, mediation is likely to prove fruitless and a waste in time and money for the mediator,

 who is not inexpensive.



 Dated: March 10, 2020                                       Respectfully Submitted,

                                                             s/ Larry Klayman_______
Case 9:19-cv-80893-RS Document 46 Entered on FLSD Docket 03/10/2020 Page 2 of 3



                                                Larry Klayman, Esq.
                                                KLAYMAN LAW GROUP P.A.
                                                7050 W. Palmetto Park Rd #15-287
                                                Boca Raton FL 33433
                                                Tel: (561) 558-5536
                                                Email: leklayman@gmail.com




                                       2
Case 9:19-cv-80893-RS Document 46 Entered on FLSD Docket 03/10/2020 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

 electronically and served through the court’s ECF system to all counsel of record or parties on

 March 10, 2020


                                                    /s/ Larry Klayman
                                                    Larry Klayman, Esq.




                                               1
